     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 1 of 6 Page ID #:206




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      321 E 2nd Street
       Los Angeles, California 90012
6      Telephone: (213) 894-2854
       Facsimile: (213) 894-0081
7
8      Attorneys for Defendant
       MARK DOMINGO
9
10                                UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                       Case No. CR 19-313-SVW
15                   Plaintiff,                        MARK DOMINGO’S NOTICE OF
                                                       MOTION AND MOTION TO
16            v.                                       EXCLUDE EVIDENCE OF OTHER
                                                       TERRORIST ATTACKS;
17     MARK DOMINGO,                                   MEMORANDUM OF POINTS AND
                                                       AUTHORITIES, [PROPOSED]
18                   Defendant.                        ORDER
19                                                     [Proposed] Hearing Date: July 13, 2020
                                                       [Proposed] Hearing Time: 11:00 am
20
21            PLEASE TAKE NOTICE THAT the defendant, Mark Domingo, by and through
22     his counsel of record, Deputy Federal Public Defenders David I. Wasserman and
23     Angela C. C. Viramontes, moves this Honorable Court for an order excluding evidence
24     of other terrorist attacks.
25            This motion is based on the attached memorandum of points and authorities, any
26     declarations of counsel and any exhibits attached hereto, all files and records in this
27
28
     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 2 of 6 Page ID #:207




1      case, and such further information as may be provided to the Court with respect to this
2      motion.
3                                            Respectfully submitted,
4                                            AMY M. KARLIN
                                             Interim Federal Public Defender
5
6
7      DATED: June 1, 2020                By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 3 of 6 Page ID #:208




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2                                        I. INTRODUCTION
3            Mr. Domingo is charged with providing material support for terrorists by way of
4      the attempted use of a weapon of mass destruction (i.e., a destructive device) at a white
5      supremacist rally in Long Beach in April 2019. See Indictment. To the extent the
6      government seeks to introduce evidence (including non-expert testimony, videos,
7      documents, and social media posts) regarding other terrorist attacks (e.g., 9/11, Boston
8      Marathon Bombing, Chelsea Bombing, Ft. Hood Shooting, San Bernardino Shooting,
9      March 2019 shooting in the Netherlands by Gökmen Tanis), the evidence should be
10     excluded under Federal Rule of Evidence 401 because they bear no relationship to the
11     offense. Indeed, violent and offensive videos, documents, and social media posts, as
12     well as testimony, regarding these attacks are devoid of any probative value and would
13     be substantially outweighed by the danger of unfair prejudice. Furthermore, the
14     introduction of such videos would undoubtedly waste time and mislead the jury to
15     believe that general acts of violence and terrorism are at issue, confusing the issues that
16     are relevant to whether Mr. Domingo is guilty of the crimes he is charged with beyond
17     a reasonable doubt. As such, the evidence is prohibited by Rule 403.
18                                         II. ARGUMENT
19           Evidence is relevant if: (a) it has any tendency to make a fact more or less
20     probable than it would be without the evidence; and (b) the fact is of consequence in
21     determining the action. Fed. R. Evid. 401. When an opponent challenges the relevance
22     of certain evidence, the party proffering the evidence must establish its relevance in an
23     action. The proponent must show that evidence has some tendency to prove or disprove
24     a fact that is consequential in a case.
25           Rule 403 authorizes the exclusion of relevant evidence when “its probative value
26     is substantially outweighed by the danger of . . . unfair prejudice, confusing the issues,
27     misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
28     evidence.” Fed. R. Evid. 403. As to a criminal defendant, “unfair prejudice” refers to
                                                     3
     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 4 of 6 Page ID #:209




1      “the capacity of some concededly relevant evidence to lure the factfinder into declaring
2      guilt on an improper basis rather than on proof specific to the offense charged.” Old
3      Chief v. United States, 519 U.S. 172, 180 (1997). In other words, unfairly prejudicial
4      evidence is that having “an undue tendency to suggest decision on an improper basis,
5      commonly, though not necessarily, an emotional one.” Id. (citation and internal
6      quotation marks omitted). The probative value of evidence against a defendant is low
7      where the evidence does not go to an element of the charge. See, United States v. Ellis,
8      147 F.3d 1131, 1135 (9th Cir.1998); United States v. Arambula–Ruiz, 987 F.2d 599,
9      604–05 (9th Cir.1993).
10           Similar to the issue here, courts have excluded terrorist propaganda material
11     when it does not bear a direct relationship to the allegations at issue in a trial. United
12     States v. Al–Moayad, 545 F.3d 139, 160-163 (2d Cir. 2008); U.S. v. Pugh, 162
13     F.Supp.3d 97, 116-17 (E.D.N.Y. 2016) (court excluded an ISIL video depicting its goal
14     of killing President Obama but allowed an ISIL video depicting the history of ISIL and
15     another depicting ISIL fighting abroad where the defendant was charged with providing
16     material support by attempting to join ISIL). In Al–Moayad, the defendants were
17     convicted of providing material support to terrorist organizations. Id. at 145. On appeal,
18     they argued to the Second Circuit that the testimony of one witness, who gave a first-
19     hand account of a suicide bombing of a bus in Tel-Aviv, and the testimony of another
20     witness, who testified about an al-Qa'ida training camp, Osama Bin Laden's visit to the
21     camp, and a video showing al-Qa'ida training, were unduly prejudicial. Id. at 152–57.
22     The Second Circuit agreed that the testimony should have been excluded because the
23     “highly charged and emotional nature of the testimony.” Id. at 160. Moreover, the bus
24     bombing testimony “was almost entirely unrelated to the elements of the charges”
25     because “[t]he defendants were not charged with planning or carrying out the Tel Aviv
26     bus bombing.” Id. at 161, 160. The Government argued that the bus bombing testimony
27     was only relevant to show that the defendants knew that Hamas engaged in terrorist
28     activity, but the defendants did not deny that. Id. at 160. The Second Circuit found that
                                                      4
     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 5 of 6 Page ID #:210




1      the terrorist training camp testimony should also have been excluded because it was
2      “highly inflammatory.” Id. at 163. The testimony had limited relevance because it only
3      served to further authenticate a document which had already been authenticated by
4      other means. Id. at 162.
5            Here, non-expert testimony, videos, documents, and social media posts regarding
6      uncharged terrorist attacks (e.g., 9/11, Boston Marathon Bombing, Chelsea Bombing,
7      Ft. Hood Shooting, San Bernardino Shooting, March 2019 shooting in the Netherlands
8      by Gökmen Tanis) have no relevance to whether Mr. Domingo provided material
9      support to terrorists by attempting to use a destructive device at a 2019 white
10     supremacist rally in Long Beach because he is not being charged with planning or
11     carrying out those other attacks. Fed. R. Evid. 401; See also Al–Moayad, 545 F.3d at
12     160. Thus, there is no probative value to those attacks, and the danger of unfair
13     prejudice is great because terrorist attacks against Americans are highly inflammatory.
14     Moreover, non-expert testimony, videos, documents, and social media posts about these
15     attacks will undoubtedly waste time because background information about the attacks
16     will have to be explained to the jury. But more troubling is the great potential to
17     mislead the jury to believe that these other attacks are at issue, confusing the issues that
18     are relevant to whether Mr. Domingo is guilty of the crimes he is charged with beyond
19     a reasonable doubt.
20     ///
21     ///
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
                                                     5
     Case 2:19-cr-00313-SVW Document 56 Filed 06/01/20 Page 6 of 6 Page ID #:211




1                                      III. CONCLUSION
2            For the reasons stated above, the Court should exclude evidence, including non-
3      expert testimony, videos, documents, and social media posts, regarding other terrorist
4      attacks.
5                                            Respectfully submitted,
6                                            AMY M. KARLIN
                                             Interim Federal Public Defender
7
8      DATED: June 1, 2020                   By /s/ Angela C. C. Viramontes
9                                            ANGELA C. C. VIRAMONTES
                                             DAVID I. WASSERMAN
10                                           Deputy Federal Public Defenders
                                             Attorneys for MARK DOMINGO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
